Citation Nr: 0734095	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-16 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD. 

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for hearing loss disability. 

4.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for atrophic dermatitis and xerodermatitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1968.  

The issue of entitlement to service connection for PTSD was 
previously denied by the Department of Veterans Affairs (VA) 
in a rating decision in July 1993.  The veteran did not 
appeal that decision and it became final.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a February 2005 
rating decision, by the Reno, Nevada, Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for PTSD; the RO also denied the veteran's attempt 
to reopen his claims of entitlement to service connection for 
high frequency hearing loss and service connection for 
atrophic dermatitis and xerodermatitis.  The veteran appeared 
and offered testimony at a hearing before a Decision Review 
Officer at the RO in April 2006.  A transcript of that 
hearing is of record.  

On July 24, 2007, the veteran appeared at the Las Vegas, 
Nevada RO and testified at a videoconference hearing before 
the undersigned Veterans Law Judge, sitting in Washington, 
DC.  A transcript of the videoconference hearing is of 
record.  

Although the RO determined that new and material evidence had 
been received sufficient to warrant reopening the veteran's 
claim of entitlement to service connection for PTSD, the 
Board as the final fact finder within VA, must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  By a rating action in July 1993, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD; the veteran did not appeal that determination, and it 
became final.  

2.  The evidence associated with the record since the July 
1993 rating decision includes evidence which is not 
cumulative or redundant of the evidence previously of record.  
Based upon the reason for the prior denial, the evidence is 
relevant and probative.  

3.  On July 24, 2007, at the videoconference hearing, and 
prior to the promulgation of a decision in the appeal, the 
veteran withdrew the appeal of the issues of entitlement to 
service connection for hearing loss disability and service 
connection for atrophic dermatitis and xerodermatitis.  


CONCLUSIONS OF LAW

1.  Evidence received since the final July 1993 rating 
decision is new and material; therefore, the veteran's claim 
for service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).  

2.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issues of entitlement to service 
connection for hearing loss disability and service connection 
for atrophic dermatitis and xerodermatitis.  38 U.S.C.A. 
§ 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  In a new and material evidence 
claim, the notice must include the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in November 2004 from the RO to the veteran that 
was issued prior to the initial RO decision in February 2005.  
Another letter was issued in December 2005.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
January 2006 SOC was issued, which provided the veteran with 
an additional 60 days to submit additional evidence.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Despite initial inadequate notice provided to the veteran on 
the disability rating or effective date elements of his 
claims, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Notwithstanding any deficiency in the notice given 
the veteran, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision as to whether new and material evidence has been 
submitted to reopen the veteran's claim of service connection 
for PTSD given the favorable resolution below.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for PTSD, hearing 
loss disability, and atrophic dermatitis and xerodermatitis, 
given that the veteran has offered testimony at a hearing 
before the Board, given that he has been provided all the 
criteria necessary for establishing service connection, and 
considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  



II.  Pertinent Laws, Regulations, and Court Precedents.

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007).  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the veteran filed his petition to reopen the 
claim for service connection for PTSD after August 29, 2001, 
the Board will apply these revised provisions.  See 38 C.F.R. 
§§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

III.  Factual background.

The veteran served on active duty from June 1965 to June 
1968.  Service personnel records show that he was in Vietnam 
from September 1966 to March 1968.  He was awarded the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Republic of Vietnam Campaign Medal w/device 60.  In 
Vietnam, he served with the 551st Transportation Company; his 
principal duty was as truck driver.  The records also 
indicate that the veteran participated in the Vietnam 
Counteroffensive Phase II.  

The service medical records contain no complaint, finding, or 
history of a psychiatric disorder.  

The veteran's application for service connection for PTSD (VA 
Form 21-526) was received in October 1992.  Submitted in 
support of the claim were VA outpatient treatment reports, 
dated from February 1992 to September 1992.  These records do 
not reflect any complaints of or treatment for a psychiatric 
disorder, to include PTSD.  In conjunction with his claim, 
the veteran was afforded a VA psychiatric examination in 
December 1992.  The examiner noted that there was no 
psychiatric diagnosis at this time.  

By a rating action in July 1993, the RO denied the claim for 
service connection for PTSD on the basis that there was no 
evidence of record of a diagnosis of PTSD.  Service 
connection for PTSD was denied as not shown by the evidence 
of record.  The veteran did not perfect an appeal of that 
decision.  

VA progress notes, dated from January 1995 to October 1996, 
show that the veteran was followed at the mental hygiene 
clinic for evaluation and treatment of a psychiatric 
disorder, diagnosed as PTSD.  

Received in August 2004 was a statement in support of claim 
(VA Form 21-4138), wherein the veteran requested to reopen 
his claim for service connection for PTSD.  Submitted in 
support of the claim were VA outpatient treatment reports, 
dated from May 2004 to October 2004, reflecting diagnoses of 
PTSD.  

Of record is a PTSD questionnaire, wherein the veteran 
reported being attached to the 551st Transportation Company 
and the 62nd company during his period of active duty in 
Vietnam.  The veteran indicated that he also participated in 
Counteroffensive Phase II.  He provided a description of the 
Counteroffensive.  

The veteran was seen at a clinic on January 26, 2006, at 
which time he complained of chronic combat-related PTSD.  
Following a mental status examination, the veteran was 
diagnosed with anxiety disorder, and PTSD, chronic.  

At his personal hearing in April 2006, the veteran again 
reported being attached to the Transportation companies in 
Vietnam; he reported being exposed to regular mortar and 
bombing attacks along the roadways that he was required to 
drive.  

VA progress notes dated in 2005 and 2006 reflect diagnoses of 
PTSD.  

At his personal hearing in July 2007, the veteran withdrew 
the issues of entitlement to service connection for hearing 
loss and service connection for dermatitis.  The veteran's 
service representative noted that while he was not awarded 
any combat medals, he did serve in Vietnam from September 
1966 to February 1968.  He also noted that the veteran's 
military occupational specialty was as a truck driver, which 
consisted of transporting ammunitions, toxins and all types 
of supplies.  The veteran reported participating in Phase II 
of the Counteroffensive; he noted that the task of that 
campaign was to assist South Vietnam in defeating the 
Vietcong and North Vietnamese forces.  The service 
representative maintained that VA has recognized the 
Counteroffensives as an established Combat Campaign.  The 
veteran recalled riding a truck that suddenly hit a land 
mine.  


IV.  Legal Analysis-N&M Evidence-S/C PTSD.

As noted above, the issue of service connection for PTSD was 
previously denied by the RO in July 1993.  No notice of 
disagreement was filed.  That decision is final.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, however, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was no 
evidence of a diagnosis of PTSD.  Since that determination, 
the veteran has presented VA progress notes which document 
diagnoses of PTSD.  Specifically, during a clinical visit on 
January 26, 2006, a VA examiner stated that PTSD was, in 
part, related to service in Vietnam.  The additional evidence 
is new and material.  Based upon the reasons for the prior 
denial, the evidence is new and material, and the claim is 
reopened.  



V.  Legal Analysis-S/C for hearing loss disability and 
atrophic dermatitis and xerodermatitis.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  

In this case, the veteran withdrew his appeal of entitlement 
to service connection for hearing loss disability and 
atrophic dermatitis and xerodermatitis during the 
videoconference hearing held in July 2007.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal on 
these matters and they are dismissed.  


ORDER

The application to reopen a claim for service connection for 
PTSD is granted.  

The appeal on the claim of entitlement to service connection 
for hearing loss disability is dismissed.  

The appeal on the claim of entitlement to service connection 
for atrophic dermatitis and xerodermatitis is dismissed.  


REMAND

As noted above, the veteran's claim of service connection for 
post-traumatic stress disorder has been reopened.  

In that regard, the Board observes that, during the period 
from September 1966 to March 1968, the veteran served in the 
Republic of Vietnam.  Apparently, the veteran served in the 
capacity of heavy vehicle driver, and participated in the 
Vietnam Counteroffensive Phase II.  According to the veteran, 
during his service in the Republic of Vietnam, he transported 
ammunition, small arms and artillery rounds through the Mekon 
Delta, the Cambodian border and through Saigon.  The veteran 
indicated that he regularly came under mortar and rocket 
attacks, and constantly received hostile enemy fire.  The 
veteran described an incident during which his company came 
under enemy fire and a buddy was struck by mortar rounds.  He 
also reported incidents when his truck hit landmines.  

In several statements, as well as through his testimonies, 
the veteran has furnished approximate dates in the form of 
months and years.  He has also provided the transportation 
units with which he was attached, and the name of the buddy 
who was injured.  However, to date, no attempt has been made 
to verify the veteran's reported inservice stressors.  

Under the circumstances, the Board is of the opinion that 
further development of the evidence is necessary prior to a 
final adjudication of the veteran's claim of service 
connection for post-traumatic stress disorder.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should furnish to the U.S. 
Army Joint Services Records Research 
Center (JSRRC) or other appropriate 
source all information, including 
pertinent information from the veteran's 
correspondence, necessary for 
verification of his claimed inservice 
stressors.  Specifically, the RO should 
furnish to the JSRRC all reports of 
incidents (to include pertinent dates) 
reported as stressors during the 
veteran's service in the Republic of 
Vietnam, during the period from September 
1966 to March 1968.  Any additional 
information felt to be necessary for 
verification of the veteran's claimed 
inservice stressors should also be 
furnished to the JSRRC.  All information 
obtained, including any and all responses 
from the JSRRC, should be made a part of 
the veteran's claims folder.  

2.  If a stressor is corroborated, the 
AOJ should accord the veteran a VA 
psychiatric examination.  The claims 
folder should be made available to the 
examiner.  Following completion of the 
examination, the examiner should 
specifically comment as to whether the 
veteran has post-traumatic stress 
disorder, and, if so, whether that 
disorder is as likely as not the result 
of a verified inservice stressor or 
stressors.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3) Board of 
Veterans' Appeals 810 Vermont Avenue, NW, Washington, DC 
20420 Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.) 



 Department of Veterans Affairs


